MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018	ME	10	
Docket:	   Ken-17-119	
Argued:	   November	16,	2017	
Decided:	  January	23,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                          EUPHREM	MANIRAKIZA	et	al.	
                                      	
                                     v.	
                                      	
                   DEPARTMENT	OF	HEALTH	AND	HUMAN	SERVICES	
	
	
JABAR,	J.		

        [¶1]	 	 Euphrem	 Manirakiza	 appeals	 from	 the	 judgment	 entered	 by	 the	

Superior	 Court	 (Kennebec	 County,	 Murphy,	 J.)	 upholding	 the	 final	 agency	

decision	 of	 the	 Department	 of	 Health	 and	 Human	 Services	 denying	

Manirakiza’s	application	for	food	supplement	benefits.1		Because	we	conclude	

that	 the	 temporal	 and	 fiscal	 limitations	 contained	 in	 P.L.	 2013,	 ch.	 368,	

§	OO-14	apply	only	to	the	fiscal	years	ending	June	30,	2013,	June	30,	2014,	and	

June	30,	2015,	and	not	beyond	June	30,	2015,	we	vacate	the	Superior	Court’s	

judgment.			



    1	 	 The	 Department	 also	 denied	 Fatima	 Nkembi’s	 application	 for	 food	 supplement	 benefits	 for	

eligible	members	of	her	household.		Manirakiza’s	and	Nkembi’s	cases	were	consolidated	on	appeal	
to	 the	 Superior	 Court	 and	 to	 us,	 and	 both	 cases	 require	 us	 to	 address	 the	 same	 legal	 question.		
Accordingly,	this	opinion	refers	to	appellants	jointly	as	“Manirakiza.”		
2	

                                  I.		BACKGROUND	

       [¶2]		The	following	undisputed	facts	are	taken	from	the	hearing	officer’s	

recommended	 decision,	 see	 Brown	 v.	 Dep’t	 of	 Health	 and	 Human	 Servs.,	

2006	ME	63,	¶	2,	898	A.2d	387,	and	the	procedural	facts	are	drawn	from	the	

trial	court	record.					

       [¶3]		Manirakiza	and	his	family	arrived	in	the	United	States	in	2014.		In	

August	 of	 2015,	 after	 Manirakiza	 and	 his	 wife	 received	 Employment	

Authorization	 Documents,	 Manirakiza	 applied	 for	 food	 assistance	 for	 his	

household	pursuant	to	22	M.R.S.	§	3104-A(1)(D)	(2017)	(Paragraph	D).		Title	

22	M.R.S.	§	3104-A	limits	the	categories	of	legal	noncitizens	who	are	eligible	to	

receive	food	assistance,	and	Paragraph	D	establishes	that	noncitizens	who	are	

unemployed	but	who	have	“obtained	proper	work	documentation”	are	eligible	

to	 receive	 the	 benefit.	 	 See	 22	 M.R.S.	 §	 3104-A(1)(D).	 	 Although	 certain	

members	 of	 Manirakiza’s	 family	 were	 eligible	 for	 benefits	 pursuant	 to	

Paragraph	 D,	 the	 Department	 denied	 Manirakiza’s	 application.	 	 After	 an	

administrative	 hearing,	 the	 hearing	 officer	 found	 that	 the	 Department	 was	

correct	 when	 it	 denied	 Manirakiza’s	 application	 based	 on	 language	 in	 the	

public	 law	 that	 is	 not	 present	 within	 the	 statutory	 text,	 which	 contained	 a	

fiscal	 limitation—$261,384—as	 well	 as	 a	 temporal	 limitation—June	30,	
                                                                                        3	

2015—on	 the	 availability	 of	 funding	 for	 benefits	 for	 persons	 otherwise	

eligible	under	Paragraph	D.		See	P.L.	2013,	ch.	368,	§	OO-14	(Section	OO-14).		

The	 Commissioner	 accepted	 the	 findings	 of	 fact	 and	 recommendation	 of	 the	

hearing	officer	that	the	Department	correctly	denied	the	application	for	food	

assistance	pursuant	to	Paragraph	D	and	Section	OO-14.				

      [¶4]	 	 To	 resolve	 the	 statutory	 interpretation	 issue,	 namely	 how	 the	

limitations	 within	 Section	 OO-14	 affected	 the	 plain	 language	 of	 Paragraph	 D,	

Manirakiza	 appealed	 to	 the	 Superior	 Court.	 	 See	 M.R.	 Civ.	 P.	 80C;	 see	 also	

5	M.R.S.	 §	 11001	 (2017).	 	 That	 petition	 and	 complaint	 included	 four	 counts:	

Count	I	alleged	that	the	Department	erred	when	it	found	that	Manirakiza	was	

not	entitled	to	food	assistance	under	Paragraph	D;	Count	II	requested	that	the	

court	 certify	 the	 action	 as	 a	 class	 action	 and,	 pursuant	 to	 5	 M.R.S.	 §	 8058	

(2017),	 requested	 judicial	 review	 of	 the	 Department	 rule	 interpreting	

Paragraph	D,	17	C.M.R.	10	144	301-14	§	FS-111-2	(2013);	Count	III	sought	a	

declaratory	judgment;	and	Count	IV	sought	injunctive	relief.		The	Department	

filed	oppositions	to	all	counts	and	a	motion	to	dismiss	the	independent	claims,	

Counts	II	and	III,	as	duplicative.			

      [¶5]		On	June	28,	2016,	the	court	denied	Manirakiza’s	motion	to	certify	

the	 class	 and	 granted	 the	 Department’s	 motion	 to	 dismiss	 the	 independent	
4	

claims	as	duplicative.		In	order	to	determine	whether	Manirakiza	was	likely	to	

succeed	on	the	merits,	the	court	also	requested	memoranda	of	law	concerning	

the	 interpretation	 of	 Paragraph	 D.	 	 After	 receiving	 further	 argument	 on	 that	

issue,	 in	 an	 order	 dated	 January	 15,	 2017,	 the	 court	 denied	 Manirakiza’s	

motion	for	a	preliminary	injunction,	determining	that	Manirakiza	had	failed	to	

demonstrate	he	was	more	likely	than	not	to	succeed	on	the	merits.		After	the	

denial	 of	 the	 preliminary	 injunction,	 the	 parties	 agreed	 that	 the	 record	 was	

complete,	 that	 it	 was	 unnecessary	 to	 conduct	 further	 discovery,	 and	 that	 it	

was	unnecessary	to	provide	additional	briefing	or	argument.		On	February	28,	

2017,	upon	those	agreements	by	the	parties,	the	court	entered	final	judgment	

in	 favor	 of	 the	 Department,	 upholding	 the	 Department’s	 statutory	

interpretation	 of	 Paragraph	 D	 and	 the	 resulting	 denial	 of	 Manirakiza’s	

application	 for	 food	 assistance.	 	 Manirakiza	 timely	 appealed	 to	 us.	 	 See	

14	M.R.S.	§	1851	(2017);	M.R.	App.	P.	2	(Tower	2016).2			

                                         II.		DISCUSSION	

	        [¶6]	 	 On	 appeal,	 Manirakiza	 contends	 that	 the	 court	 erred	 by	

(1)	entering	 final	 judgment	 in	 favor	 of	 the	 Department	 on	 the	 statutory	

interpretation	issue,	effectively	determining	that	Paragraph	D	also	contained	

     2		Because	this	appeal	was	filed	before	September	1,	2017,	the	restyled	Maine	Rules	of	Appellate	

Procedure	do	not	apply.		See	M.R.	App.	P.	1.		
                                                                                                              5	

the	temporal	and	fiscal	limitations	of	Section	OO-14,	and	that	those	limitations	

were	 effective	 beyond	 the	 fiscal	 years	 ending	 June	30,	 2013,	 June	 30,	 2014,	

and	 June	 30,	 2015;	 (2)	denying	 his	 motion	 for	 class	 certification;	 and	

(3)	dismissing	 the	 independent	 claims	 contained	 in	 Counts	 II	 and	 III	 of	 his	

complaint	as	duplicative.3		

A.	      Statutory	Interpretation	of	22	M.R.S.	§	3104-A(1)(D)	

	        [¶7]	 	 “When	 the	 Superior	 Court	 acts	 in	 an	 intermediate	 appellate	

capacity	 pursuant	 to	 M.R.	 Civ.	 P.	 80C,	 we	 review	 the	 administrative	 agency’s	

decision	 directly	 for	 errors	 of	 law,	 abuse	 of	 discretion,	 or	 findings	 not	

supported	 by	 substantial	 evidence	 in	 the	 record.”	 	 Somerset	 Cty.	 v.	 Dep’t	 of	

Corr.,	2016	ME	33,	¶	14,	133	A.3d	1006	(alteration	omitted)	(quotation	marks	

omitted).		We	review	issues	of	statutory	interpretation	de	novo.		See	Wong	v.	

Hawk,	2012	ME	125,	¶	8,	55	A.3d	425.			

	        [¶8]	 	 The	 goal	 of	 statutory	 interpretation	 is	 to	 give	 effect	 to	 the	

Legislature’s	 intent.	 	 See	 Dickau	 v.	 Vt.	 Mut.	 Ins.	 Co.,	 2014	 ME	 158,	 ¶	 19,	

107	A.3d	621.		“Only	if	the	plain	language	of	the	statute	is	ambiguous	will	we	

look	beyond	that	language	to	examine	other	indicia	of	legislative	intent,	such	

as	 legislative	 history.”	 	 Scamman	 v.	 Shaw’s	 Supermarkets,	 Inc.,	 2017	 ME	 41,	

    3	 	 Although	 the	 Complaint	 contains	 four	 counts,	 Count	 IV	 seeks	 injunctive	 relief	 based	 on	 the	

arguments	set	forth	in	Count	I,	and	it	is	therefore	not	an	independent	claim.	
6	

¶	14,	 157	 A.3d	 223.	 	 “Statutory	 language	 is	 considered	 ambiguous	 if	 it	 is	

reasonably	 susceptible	 to	 different	 interpretations.”	 	 Id.	 (quotation	 marks	

omitted).	 	 “When	 a	 statute	 administered	 by	 an	 agency	 is	 ambiguous,	 we	

review	 whether	 the	 agency’s	 interpretation	 of	 the	 statute	 is	 reasonable	 and	

uphold	its	interpretation	unless	the	statute	plainly	compels	a	contrary	result.”		

Id.	(quotation	marks	omitted).		

      [¶9]	 	 In	 2013,	 the	 Legislature	 amended	 22	 M.R.S.	 §	 3104-A	 to	 add	

Paragraph	D,	which	created	a	fourth	category	of	food	assistance	eligibility	in	

addition	to	the	three	categories	that	already	existed	under	the	statute.		See	P.L.	

2013,	 ch.	 368,	 §	 OO-2.	 	 The	 Legislature	 enacted	 this	 amendment	 in	 an	

appropriations	 bill	 entitled	 “An	 Act	 Making	 Unified	 Appropriations	 and	

Allocations	for	the	Expenditures	of	State	Government,	General	Fund	and	Other	

Funds	 and	 Changing	 Certain	 Provisions	 of	 the	 Law	 Necessary	 to	 the	 Proper	

Operations	 of	 State	 Government	 for	 the	 Fiscal	 Years	 Ending	 June	 30,	 2013,	

June	30,	2014	and	June	30,	2015.”		P.L.	2013,	ch.	368	(the	appropriations	bill).		

With	the	2013	amendment,	22	M.R.S.	§	3104-A(1)	now	reads,	in	relevant	part,		

      1.	Food	 assistance.	 	The	 department	 shall	 provide	 food	
      assistance	 to	 households	 that	 would	 be	 eligible	 for	 assistance	
      under	the	federal	Food	Stamp	Act	of	1977	.	.	.	.		A	noncitizen	legally	
      admitted	to	the	United	States	.	.	.	is	not	eligible	for	food	assistance	
      through	a	state-funded	program	unless	that	noncitizen	is:	
             A.		   Elderly	or	disabled	.	.	.	;	
                                                                                                                7	

                 B.		     A	victim	of	domestic	violence;		
                 C.		 Experiencing	 other	 hardship,	 such	 as	 time	 necessary	
                 to	obtain	proper	work	documentation	.	.	.	;	or			
                 D.		 Unemployed	 but	 has	 obtained	 proper	 work	
                 documentation,	 as	 defined	 by	 the	 department	 by	 rule.	 	 Rules	
                 adopted	by	the	department	under	this	paragraph	are	routine	
                 technical	rules	as	defined	by	Title	5,	chapter	375,	subchapter	
                 2-A.		
           	
(emphasis	added).		Neither	party	argues	that	the	language	of	Paragraph	D	is	

ambiguous	on	its	face.		However,	in	the	same	part	of	this	appropriations	bill,	

P.L.	 2013,	 ch.	 368,	 part	 OO	 (Part	 OO),	 the	 Legislature	 also	 included	 the	

following	unallocated	language,4		

                Sec.	 OO-14.	 Funding	 limit	 for	 legal	 noncitizens	 with	
        work	 documentation	 but	 not	 yet	 employed.	 	 Funding	 for	
        noncitizens	legally	admitted	to	the	United	States	who	are	eligible	
        for	 a	 hardship	 exception	 under	 the	 Maine	 Revised	 Statutes,	 Title	
        22,	section	3104-A,	subsection	1,	paragraph	D	or	Title	22,	section	
        3762,	subsection	3,	paragraph	B,	subparagraph	(2),	division	(d)	is	
        limited	to	$261,384	until	June	30,	2015.		If	the	funding	limit	is	met	
        prior	to	June	30,	2015,	legal	noncitizens	with	work	documentation	
        are	 no	 longer	 eligible	 for	 the	 hardship	 exception	 under	 Title	 22,	
        section	 3104-A,	 subsection	 1,	 paragraph	 D	 or	 Title	 22,	 section	
        3762,	subsection	3,	paragraph	B,	subparagraph	(2),	division	(d).	
	
P.L.	2013,	ch.	368,	§	OO-14	(emphasis	added).		It	is	this	italicized	language—

“no	 longer	 eligible”—that	 gives	 rise	 to	 the	 ambiguity	 in	 this	 case	 because	 it	

   4		The	Maine	Legislative	Drafting	Manual	provides	that	“[a]n	unallocated	provision	is	law	that	is	

published	in	Laws	of	the	State	of	Maine	but	is	not	included	in	the	Maine	Revised	Statutes.”		Office	of	
the	 Revisor	 of	 Statutes,	 Maine	 Legislative	 Drafting	 Manual,	 pt.	 II,	 ch.	 1,	 §	 1(A)	 at	 15	 (1st	 ed.	
Oct.	1990,	 rev.	 Oct.	 2016).	 	 In	 contrast,	 allocated	 provisions	 of	 law	 are	 those	 that	 appear	 in	 the	
Maine	Revised	Statutes.		Id.	
8	

conflicts	with	Paragraph	D,	the	plain	language	of	which	contains	no	limitation.		

Because	the	unallocated	language	in	Section	OO-14	makes	the	statutory	text	of	

Paragraph	 D	 susceptible	 to	 different	 interpretations,	 Paragraph	 D	 is	

ambiguous.	 	 Scamman,	 2017	 ME	 41,	 ¶	14,	 157	 A.3d	 223.	 	 Specifically,	 the	

phrase	“no	longer	eligible”	demonstrates	a	legislative	intent	to	either	(a)	limit	

the	total	amount	of	the	benefits	paid	pursuant	to	Paragraph	D	only	during	the	

fiscal	 years	 that	 the	 bill	 appropriates	 funds	 for;	 or	 (b)	 permanently	 cut	 off	

Paragraph	 D	 eligibility	 once	 the	 funding	 limit	 of	 $261,384	 has	 been	 met	 or	

after	 June	 30,	 2015,	 despite	 the	 absence	 of	 any	 limiting	 language	 within	 the	

allocated	 language	 of	 the	 Paragraph	 D	 statutory	 provision	 itself.	 	 To	 resolve	

the	ambiguity,	we	must	look	to	external	indicia	of	legislative	intent.		Id.		

      [¶10]		The	Maine	Legislative	Drafting	Manual	is	particularly	informative	

in	this	case	because	it	expresses	what	the	Legislature	generally	intends	when	

it	 allocates	 language	 to	 an	 existing	 statutory	 framework	 or	 chooses	 not	 to	

allocate	the	language	to	any	statute,		

             A.	Public	Law.		Public	law	bills	propose	laws	that	affect	all	
      of	 the	 people	 of	 the	 State	 or	 all	 persons	 or	 things	 of	 a	 particular	
      class.	 	 Since	 these	 bills	 affect	 the	 general	 law,	 the	 sections	 of	 a	
      public	 law	 bill	 that	 are	 of	 general	 or	 long-lasting	 application	 are	
      almost	always	allocated	to	the	Maine	Revised	Statutes;	that	is,	they	
      are	 placed	 somewhere	 in	 the	 existing	 statutory	 framework.		
      Temporary	 provisions	 of	 a	 public	 law	 bill	 or	 housekeeping	
      provisions	are	usually	not	allocated	to	the	statutes	but	are	drafted	
                                                                                           9	

      as	unallocated	law	and	placed	at	the	end	of	the	bill	(e.g.,	transition	
      provisions,	 retroactivity	 clauses,	 appropriation	 and	 allocation	
      clauses,	 effective	 date	 clauses	 and	 emergency	 clauses	 .	 .	 .	 ).	 	 An	
      unallocated	provision	is	law	that	is	published	in	Laws	of	the	State	
      of	Maine	but	is	not	included	in	the	Maine	Revised	Statutes.		
             	
Office	of	the	Revisor	of	Statutes,	Maine	Legislative	Drafting	Manual,	pt.	II,	ch.	1,	

§	1(A)	at	15	(1st	ed.	Oct.	1990,	rev.	Oct.	2016).	

       [¶11]	 	 Section	 OO-14	 was	 not	 placed	 “somewhere	 in	 the	 existing	

statutory	framework.”		Indeed,	it	was	placed	at	the	end	of	Part	OO,	and	it	was	

not	 included	 in	 the	 Maine	 Revised	 Statutes.	 	 Moreover,	 there	 are	 fourteen	

sections	 within	 Part	 OO	 of	 the	 appropriations	 bill,	 and	 every	 section	 other	

than	 Section	 OO-14	 amends	 an	 existing	 statutory	 provision.	 	 See	 P.L.	 2013,	

ch.	368,	 §§	OO-1	 to	 OO-13.	 	 Section	 OO-14,	 at	 the	 very	 end	 of	 Part	 OO,	 is	 the	

only	 section	 that	 does	 not	 amend	 an	 existing	 statutory	 provision.	 	 Language	

that	 the	 Legislature	 intends	 to	 be	 “of	 general	 or	 long-lasting	 application	 [is]	

almost	always	.	.	.	placed	somewhere	in	the	existing	statutory	framework,”	and	

“temporary	.	.	.	or	housekeeping	provisions	.	.	.	are	drafted	as	unallocated	law	

and	placed	at	the	end	of	the	bill.”		According	to	the	drafting	manual’s	general	

statement	 of	 intent	 regarding	 allocated	 versus	 unallocated	 language,	

Section	OO-14	 fits	 squarely	 within	 the	 parameters	 of	 a	 “temporary,”	

“housekeeping,”	 or	 “appropriation”	 provision	 placed	 at	 the	 end	 of	 a	 bill.		
10	

Conversely,	the	fact	that	the	Legislature	allocated	the	language	of	Paragraph	D	

to	an	“existing	statutory	framework”	indicates	the	Legislature’s	intent	for	that	

language	to	be	of	“general”	or	“long-lasting	application.”		It	is	also	structurally	

relevant	that	Part	OO	of	the	appropriations	bill	both	enacted	Paragraph	D	and	

included	the	language	found	in	Section	OO-14;	if	the	Legislature	had	intended	

for	Section	OO-14	to	permanently	limit	Paragraph	D,	it	could	have	done	so	by	

means	of	a	limiting	provision	within	the	statutory	language	itself.	

      [¶12]	 	 The	 Department	 argues	 that	 although	 the	 “language	 of	 §	 OO-14	

could	have	appeared	in	the	codified	portion,	its	absence	does	not	render	it	a	

nullity.	.	.	 .	 Whatever	 the	 wisdom	 of	 this	 choice,	 it	 remains	 true	 that	 the	

unallocated	language	must	be	given	equal	consideration	as	the	allocated.”		The	

Department	is	correct	that	the	language	in	Section	OO-14	is	not	a	nullity.		See	

Bowler	 v.	 State,	 2014	 ME	 157,	 ¶	 12,	 108	 A.3d	 1257	 (“[A]n	 unallocated	

provision	of	law	is	a	law	nonetheless	.	.	.	.”).		The	Legislature’s	decision	not	to	

allocate	 the	 language	 to	 an	 existing	 statutory	 framework,	 however,	 indicates	

an	 intentional	 distinction	 between	 the	 nature	 of	 the	 two	 provisions.	 	 The	

Department’s	 contention	 that	 the	 provisions	 should	 “be	 given	 equal	

consideration”	 does	 not	 comport	 with	 the	 meaningful	 distinction	 between	

allocated	and	unallocated	law.			
                                                                                           11	

	      [¶13]		Further,	in	the	summary	portion	of	the	Committee	Amendment,	

the	Legislature	explained	that	Part	OO	of	the	appropriations	bill	“amends	the	

food	supplement	and	Temporary	Assistance	for	Needy	Families	programs	for	

legal	 aliens	 to	 limit	 eligibility	 to	 those	 noncitizens	 who	 are	 unemployed	 but	

who	 have	 obtained	 proper	 work	 documentation.”	 	 Comm.	 Amend.	 A	 to	 H.P.	

1079,	L.D.	1509,	No.	H-468	(126th	Legis.	2013).		Although	this	is	“language	of	

limitations,”	 its	 limitation	 applies	 only	 to	 the	 category	 of	 noncitizen	 who	 is	

eligible	 for	 the	 benefit;	 there	 is	 no	 indication	 that	 the	 Legislature	 also	

intended	 for	 those	 eligible	 to	 be	 eligible	 only	 for	 a	 limited	 time	 or	 only	 until	

the	 predetermined	 funding	 limit	 was	 met.	 	 The	 opposite	 appears	 to	 be	 true:	

the	 broad	 nature	 of	 the	 summary	 indicates	 an	 intent	 for	 Paragraph	 D	 to	 be	

permanent.	

	      [¶14]	 	 We	 also	 endeavor	 to	 construe	 statutes	 to	 avoid	 an	 illogical	 or	

absurd	result.		Wong,	2012	ME	125,	¶	8,	55	A.3d	425.		If	not	absurd,	the	result	

of	 interpreting	 Section	 OO-14	 to	 create	 a	 permanent	 limitation	 on	

Paragraph	D	is	at	least	illogical.		It	would	be	illogical	to	expect	that	a	seemingly	

straightforward	 statutory	 provision	 could	 be	 limited,	 in	 perpetuity,	 by	 a	

portion	 of	 unallocated	 law	 in	 an	 appropriations	 bill	 affecting	 only	 specific	

years.	 	 Those	 who	 look	 to	 the	 Maine	 Revised	 Statutes—which	 are	 readily	
12	

accessible	 and	 set	 forth	 as	 the	 law	 of	 our	 State—should	 not	 be	 required	 to	

look	to	the	appropriations	bills	for	each	legislative	session	in	which	a	statute	

was	adopted	or	amended	in	order	to	determine	whether	a	statutory	provision,	

that	is	unambiguous	on	its	face,	may	somehow	contain	a	limitation	buried	in	

one	 of	 those	 appropriations	 bills,	 which	 only	 appropriate	 funds	 for	 limited	

time	periods.			

      [¶15]		We	conclude	that	the	Legislature	intended	for	Paragraph	D	to	be	

a	 permanent	 exception	 to	 the	 general	 ineligibility	 of	 noncitizens	 for	 food	

assistance	 under	 22	 M.R.S.	 §	 3104-A(1),	 that	 the	 language	 of	 limitation	

contained	in	Section	OO-14	was	language	of	limitation	only	for	the	fiscal	years	

ending	 June	 30,	 2013,	 June	 30,	 2014,	 and	 June	 30,	 2015,	 and	 that	 once	 that	

budget	 period	 ended	 on	 June	 30,	 2015,	 absent	 other	 legislative	 action,	 the	

Department	 was	 required	 to	 provide	 food	 assistance	 to	 applicants	 eligible	

under	 Paragraph	 D	 in	 the	 same	 way	 that	 it	 must	 provide	 food	 assistance	 to	

those	 persons	 eligible	 under	 paragraphs	 (A),	 (B),	 and	 (C)	 of	 the	 same	

statutory	provision.		See	22	M.R.S.	§	3104-A(1)(A)-(C).			

B.	   Class	Certification	and	Dismissal	of	Independent	Claims	

	     [¶16]	 	 Manirakiza	 argues	 that	 the	 court	 applied	 the	 incorrect	 legal	

standard	 when	 it	 denied	 his	 motion	 for	 class	 certification,	 and	 that	 it	 was	
                                                                               13	

improper	for	the	court	to	dismiss	the	independent	claims,	Counts	II	and	III,	as	

duplicative.		Finding	no	error	in	these	decisions,	we	affirm	the	actions	of	the	

court.			

         The	entry	is:	

                            Judgment	 vacated.	 Remanded	 for	 further	
                            proceedings	consistent	with	this	opinion.		
	
	     	      	      	    	     	
	
Melissa	A.	Hewey,	Esq.,	David	M.	Kallin,	Esq.	and	Amy	K.	Olfene,	Esq.	(orally),	
Drummond	Woodsum,	Portland,	and	Robyn	Merrill,	Esq.,	Maine	Equal	Justice	
Partners,	Augusta,	for	appellants	Euphrem	Manirakiza	and	Fatima	Nkembi	
	
Janet	T.	Mills,	Attorney	General,	and	Thomas	J.	Quinn,	Asst.	Atty.	Gen.	(orally),	
Office	of	the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	
Human	Services	
	
	
Kennebec	County	Superior	Court	docket	number	AP-16-07	
FOR	CLERK	REFERENCE	ONLY